Resettled order denying appellant’s motion, under section 1458 of the Civil Practice Act, to stay an arbitration, provision for which is contained in a contract between an employer and a labor union, and notice of which has been given by the respondent, affirmed, with $10 costs and disbursements. No opinion. Lewis, P. J., Carswell, Adel and Nolan, JJ., concur; Aldrich, J., dissents and votes to reverse the order and to grant the motion on the ground that the alleged dispute was a matter for negotiation and not for arbitration.